 Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 1 of 6 PAGEID #: 1




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION



 Michael Barrett,

                          Plaintiff,               Civil Action No.

           – against–

 TransUnion, LLC,                                  COMPLAINT

                          Defendant(s).



                                       COMPLAINT

       Plaintiff, Michael Barrett (hereinafter “Plaintiff”), by and through her attorneys,

the Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against

Defendant, TransUnion, LLC (“TransUnion”) alleges as follows:

                                   INTRODUCTION

      1. This is an action for damages brought by an individual consumer for

         Defendant’s violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

         seq. (the “FCRA”) and other claims related to unlawful credit reporting

         practices. The FCRA prohibits furnishers of credit information from falsely

         and inaccurately reporting consumers’ credit information to credit reporting

         agencies.

                                        PARTIES

      2. Plaintiff, Michael Barrett, is an adult citizen of Ohio.

      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.


                                             1
Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 2 of 6 PAGEID #: 2




    4. Defendant TransUnion is a limited liability company that engages in the

       business of maintaining and reporting consumer credit information.

                            JURISDICTION AND VENUE

    5. This Court has subject matter jurisdiction over this matter pursuant to 28

       U.S.C. § 1331 because the rights and obligations of the parties in this action

       arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

       action to enforce any liability created under 15 U.S.C. § 1681 may be brought

       in any appropriate United States District Court, without regard to the amount in

       controversy.

    6. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

       substantial part of the events and omissions giving rise to Plaintiff’s claims

       occurred in Ohio where the Plaintiff resides.

                             FACTUAL ALLEGATIONS

    7. Comenity Bank (“Comenity”) issued an account ending in 9334 to Plaintiff.

       The account was routinely reported on Plaintiff’s consumer credit report.

    8. The consumer report at issue is a written communication of information

       concerning Plaintiff’s credit worthiness, credit standing, credit capacity,

       character, general reputation, personal characteristics, or mode of living which

       is used or for the purpose of serving as a factor in establishing the consumer’s

       eligibility for credit to be used primarily for personal, family, or household

       purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.




                                         2
Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 3 of 6 PAGEID #: 3




    9. On or about August 27, 2019, Plaintiff and Comenity entered into a settlement

       agreement for the above referenced account. A copy of the settlement

       agreement is attached hereto as Exhibit A.

    10. Pursuant to the terms of the settlement, Plaintiff was required to make a lump

       sum payment totaling $554.00 to settle and close his Comenity account.

    11. Plaintiff, via his debt settlement representative, timely made the requisite

       settlement payment.

    12. However, over half a year later, Plaintiff’s Comenity account continued to be

       negatively reported.

    13. In particular, on a requested credit report dated March 12, 2020, Plaintiff’s

       Comenity account was reported with a status of “CHARGE OFF,” a balance of

       $831.00 and a past due balance of $831.00. The relevant portion of Plaintiff’s

       credit report is attached hereto as Exhibit B.

    14. This tradeline was inaccurately reported. As evidenced by the enclosed

       documents, the account was settled for less than full balance and must be

       reported as settled with a balance of $0.00.

    15. On or about April 24, 2020, Plaintiff, via his attorney at the time, notified credit

       reporting agencies directly of a dispute with completeness and/or accuracy of

       the reporting of Plaintiff’s Comenity account. A redacted copy of this letter and

       the certified mail receipts are attached hereto as Exhibit C.

    16. Therefore, Plaintiff disputed the accuracy of the derogatory information

       reported by Comenity to credit reporting agencies via certified mail in

       accordance with 15 U.S.C. § 1681i of the FCRA.



                                            3
Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 4 of 6 PAGEID #: 4




    17. In June of 2020, Plaintiff requested an updated credit report for review. The

       tradeline for Plaintiff’s Comenity account remained inaccurate, as Defendant

       failed to correct the inaccuracy. The relevant portion of the June 2020 credit

       report is attached hereto as Exhibit D.

    18. TransUnion did not notify Comenity of the dispute by Plaintiff in accordance

       with the FCRA, or alternatively failed to properly investigate and delete the

       tradeline or properly update the tradeline on Plaintiff’s credit reports.

    19. Defendant failed to properly maintain and failed to follow reasonable

       procedures to assure maximum possible accuracy of Plaintiff’s credit

       information and Plaintiff’s credit reports, concerning the account in question,

       thus violating the FCRA. These violations occurred before, during, and after

       the dispute process began with TransUnion.

    20. At all times pertinent hereto, Defendant was acting by and through its agents,

       servants and/or employees, who were acting within the scope and course of

       their employment, and under the direct supervision and control of the

       Defendant herein.

    21. At all times pertinent hereto, the conduct of Defendant, as well as that of its

       agents, servants and/or employees, was malicious, intentional, willful, reckless,

       negligent and in wanton disregard for federal law and the rights of the Plaintiff

       herein.

                               CLAIM FOR RELIEF

    22. Plaintiff reasserts and incorporates herein by reference all facts and allegations

       set forth above.



                                           4
 Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 5 of 6 PAGEID #: 5




      23. TransUnion is a “consumer reporting agency,” as codified at 15 U.S.C. §

           1681a(f).

      24. TransUnion failed to delete information found to be inaccurate, reinserted the

           information without following the FCRA, or failed to properly investigate

           Plaintiff’s disputes.

      25. TransUnion failed to maintain and failed to follow reasonable procedures to

           assure maximum possible accuracy of Plaintiff’s credit reports, concerning the

           account in question, violating 15 U.S.C. § 1681e(b).

      26. As a result of the above violations of the FCRA, Plaintiff suffered actual

           damages in one or more of the following categories: lower credit score, denial

           of credit, embarrassment and emotional distress caused by the inability to

           obtain financing for everyday expenses, rejection of credit card application,

           higher interest rates on loan offers that would otherwise be affordable and other

           damages that may be ascertained at a later date.

      27. As a result of the above violations of the FCRA, Defendant is liable to Plaintiff

           for actual damages, punitive damages, statutory damages, attorney’s fees and

           costs.

      WHEREFORE, Plaintiff demands that judgment be entered against Defendant as

follows:

      1. That judgment be entered against Defendant for actual damages pursuant
         to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendant for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and


                                             5
 Case: 1:20-cv-00656-MWM Doc #: 1 Filed: 08/24/20 Page: 6 of 6 PAGEID #: 6




       4. That the Court grant such other and further relief as may be just and
          proper.

                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                          Respectfully Submitted,


                                 Law Offices of Robert S. Gitmeid & Associates, PLLC

                                 By: /s/ Thomas G. Widman
                                 Thomas G. Widman, Esq. (Bar No. 0059259)
                                 30 Wall Street, 8th Floor #741
                                 New York, NY 10005
                                 Tel: (866) 249-1137
                                 E-mail: thomas.w@gitmeidlaw.com
                                 Attorneys for Plaintiff




                                                 6
